SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-48863) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 59 [X] and REGISTRATION STATEMENT (811-58431) UNDER THE INVESTMENT COMPANY ACT OF Amendment No. 61 [X] VANGUARD VALLEY FORGE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date), pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on March 28, 2014, pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Managed Payout Fund Prospectus March 28, 2014 Investor Shares Vanguard Managed Payout Fund Investor Shares (VPGDX) This prospectus contains financial data for the Fund through the fiscal year ended December 31, 2013 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 54 Investing in Vanguard Managed Payout Fund 11 Purchasing Shares 54 More on the Fund 14 Redeeming Shares 57 The Fund and Vanguard 43 Exchanging Shares 60 Investment Advisor 44 Frequent-Trading Limitations 61 Dividends, Capital Gains, and Taxes 45 Other Rules You Should Know 63 Share Price 50 Fund and Account Updates 67 Financial Highlights 52 Contacting Vanguard 69 Additional Information 70 Glossary of Investment Terms 71 Fund Summary Investment Objective The Fund will make monthly cash distributions while seeking to have these distributions and the invested capital keep pace with inflation over time . Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees None 12b-1 Distribution Fee None Other Expenses 0.02% 1 Acquired Fund Fees and Expenses 0.34% 2 Total Annual Fund Operating Expenses 0.36% 3 1 Other Expenses are estimates for the current fiscal year reflecting direct expenses attributable to the Fund's investment in an Irish-domiciled wholly owned subsidiary, which in turn invests in commodity-linked and other investments. 2 Acquired fund fees and expenses are based on estimates for the current fiscal year. 3 Total Annual Fund Operating Expenses are based on estimates for the current fiscal year and would be 0.
